IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. WR-89,009-01


                             EX PARTE RUBEN TORRES, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 2013-DCR-00693-D IN THE 103RD DISTRICT COURT
                            FROM CAMERON COUNTY


        Per curiam.

                                               ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault, and he was sentenced to fifteen years’ incarceration.

        Applicant raises several claims in his habeas application, including claims of ineffective

assistance of trial counsel, and he has alleged facts that, if true, might entitle him to relief. Strickland

v. Washington, 466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App.

1999). There is no response from Applicant’s trial counsel in the record provided to this Court. In

these circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294,
                                                                                                     -2-

294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.

        The trial court shall order Applicant’s trial counsel to respond to Applicant’s habeas claims

by explaining counsel’s representation of Applicant, including applicable strategy and tactical

decisions. To obtain the response, the trial court may use any means set out in TEX . CODE CRIM .

PROC. art. 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall appoint an attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court may make further findings of fact and conclusions of law regarding the claims

raised in the habeas application. The trial court may also make any other findings of fact and

conclusions of law it deems relevant and appropriate to the disposition of Applicant’s claims for

habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.

Filed:         October 24, 2018
Do not publish